DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed April 13th, 2022, has been fully considered and entered. Accordingly, Claims 1-6, 8-17, and 19-20 are pending in this application. Claims 1, 10, and 13 were amended. Claims 1, 10, and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, and 19-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Meisels et al. (US 2012/0278406 A1) in view of Sprigg et al. (US 2003/0061504 A1), further in view of Penangwala et al. (US 2016/0085769 A1).
Regarding claim 1, Meisels teaches a file path storage method comprising:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Meisels, Paragraphs [0018]-[0020], [0030], [0038], [The attachment manager is configured to monitor content that is used by different computing devices.]);

However, Meisels does not explicitly teach:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal;

Sprigg teaches:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), and arrived at a method that restricts access between storage areas of different applications. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of creating a safer environment (see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Meisels, and Sprigg further teaches:
acquiring file paths of the monitored local files; and storing the file paths in a preset storage area, the preset storage area being accessible to each of the different applications, and the preset storage area including a local storage area in the terminal; receiving an instruction of acquiring one or more local files inputted by a user; acquiring one or more file paths from the preset storage area in response to receiving the instruction of acquiring one or more local files inputted by the user; and accessing the one or more local files corresponding to the one or more file paths in one or more different storage areas corresponding to one or more different applications without accessing the one or more different applications (see Meisels, Paragraphs [0019], [0020], [0038], “Attachment manager 26 is configured to display a most recently used (MRU) list of files from which one or more files may be selected to be attached to an electronic message. The MRU may be created from files that are accessible to the computing device displaying the MRU. For example, when the MRU is displayed on a user's laptop, any recently used files by the user that are accessible from the laptop may be displayed (i.e. files that are network accessible). The selected file may be attached to the message and/or a link to the file may be included with the message.” Also, see Sprigg, Paragraphs [0022], [0043], “limit each of the application's access to areas of storage other than that allocated to the specific application… it is preferred to establish a shared directory 310 and include a mapping of the shared directory to each of the applications that want to share data.”);

However, the combination of Meisels, and Sprigg do not explicitly teach:
and deleting the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications;

Penangwala teaches:
and deleting the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications (see Penangwala, Paragraph [0104], “After the predetermined time period expires, the folder, sub-folder, file, sub-level file, or shortcut can be permanently deleted.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), further in view of Penangwala (teaching synchronization of shared folders and files), and arrived at a method that deletes local files after a certain time period. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of saving upload time and storage (see Penangwala, Paragraph [0103]). In addition, the references (Meisels, Sprigg, and Penangwala) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 2, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 1. Meisels further teaches:
monitoring respective operation times of the local files in the different storage areas; determining one or more operation times that fall within a preset time period in the monitored operation times; and determining one or more local files corresponding to the one or more operation times that fall within the preset time period as the monitored local files in the different storage areas (see Meisels, Paragraphs [0038]-[0039], “a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like).”).

Regarding claim 3, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 2. Meisels further teaches:
wherein the respective operation times comprises at least one of respective times of browsing, respective times of update, respective times of download, and respective times of creation of the local files (see Meisels, Paragraph [0030], “The obtained list of files may be filtered based on various criteria (e.g. show the last X number of files from each of these different applications, show the files accessed within a predetermined time period, and the like).”).

Regarding claim 4, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 1. Meisels further teaches:
wherein monitoring the local files in the different storage areas comprises monitoring local files of one or more designated types in the different storage areas (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 5, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 4. Meisels further teaches:
wherein the local files of the designated type comprise media files and/or text files (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 6, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 1. Meisels further teaches:
wherein the preset storage area is independent of the respective storage areas corresponding to the different applications (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 8, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 7. Meisels further teaches:
presenting file identifiers of the one or more local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 9, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 8. Meisels further teaches:
determining operation times of the one or more local files; determining respective time differences between the operation times and a current time; ordering the file identifiers of the one or more local files according to an ascending order of the time differences; and presenting the ordered file identifiers (see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).

Regarding claim 10, Meisels teaches an apparatus comprising:
one or more processors; memory (see Meisels, Paragraph [0011], “a system bus 12 that couples the memory to the central processing unit (“CPU”) 5.”);
an acquisition module stored in the memory and executable by the one or more processors to receive an instruction of acquiring one or more local files inputted by a user, and acquire pre-stored one or more file paths from a preset storage area in response to receiving the instruction of acquiring local files inputted by the user, the preset storage area being independent of storage areas corresponding to different applications (APPs), wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus; and an access module stored in the memory and executable by the one or more processors to access the local files corresponding to the one or more file paths in one or more different storage areas corresponding to one or more different applications without accessing the one or more different applications, wherein the pre-stored file paths are stored in the preset storage are, the preset storage area being accessible to the applications, and the preset storage area including a local storage area in the terminal (see Meisels, Figure 1, Paragraphs [0018]-[0020], [0030], [0037]-[0038], [0043], [The attachment manager is configured to monitor content that is used by different computing devices.]);

However, Meisels does not explicitly teach:
wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus;

Sprigg teaches:
wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), and arrived at an apparatus that restricts access between storage areas of different applications. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of creating a safer environment (see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Meisels, and Sprigg do not explicitly teach:
and a deleting module stored in the memory and executable by the one or more processors to delete the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications;

Penangwala teaches:
and a deleting module stored in the memory and executable by the one or more processors to delete the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications (see Penangwala, Paragraph [0104], “After the predetermined time period expires, the folder, sub-folder, file, sub-level file, or shortcut can be permanently deleted.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), further in view of Penangwala (teaching synchronization of shared folders and files), and arrived at an apparatus that deletes local files after a certain time period. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of saving upload time and storage (see Penangwala, Paragraph [0103]). In addition, the references (Meisels, Sprigg, and Penangwala) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 11, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 10. Meisels further teaches:
a presentation module to present file identifiers of the accessed local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 12, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 11. Meisels further teaches:
determines operation times of the accessed local files, determine respective time differences between the operation times and a current time, order the file identifiers of the local files according to an ascending order of the time differences, and present the ordered file identifiers (see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).

Regarding claim 13, Meisels teaches one or more computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Meisels, Paragraphs [0018]-[0020], [0030], [0038], [The attachment manager is configured to monitor content that is used by different computing devices.]);

However, Meisels does not explicitly teach:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal;

Sprigg teaches:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), and arrived at a machine that restricts access between storage areas of different applications. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of creating a safer environment (see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Meisels, and Sprigg further teaches:
acquiring file paths of the monitored local files; and storing the file paths in a preset storage area, the preset storage area being accessible to each of the different applications, and the preset storage area including a local storage area in the terminal; receiving an instruction of acquiring one or more local files inputted by a user; acquiring one or more file paths from the preset storage area in response to receiving the instruction of acquiring one or more local files inputted by the user; and accessing the one or more local files corresponding to the one or more file paths in one or more different storage areas corresponding to one or more different applications without accessing the one or more different applications (see Meisels, Paragraphs [0019], [0020], [0038], “Attachment manager 26 is configured to display a most recently used (MRU) list of files from which one or more files may be selected to be attached to an electronic message. The MRU may be created from files that are accessible to the computing device displaying the MRU. For example, when the MRU is displayed on a user's laptop, any recently used files by the user that are accessible from the laptop may be displayed (i.e. files that are network accessible). The selected file may be attached to the message and/or a link to the file may be included with the message.” Also, see Sprigg, Paragraphs [0022], [0043], “limit each of the application's access to areas of storage other than that allocated to the specific application… it is preferred to establish a shared directory 310 and include a mapping of the shared directory to each of the applications that want to share data.”);

However, the combination of Meisels, and Sprigg do not explicitly teach:
and deleting the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications;

Penangwala teaches:
and deleting the file paths of the local files with operation times that do not fall within a preset time period from the preset storage area accessible to each of the different applications (see Penangwala, Paragraph [0104], “After the predetermined time period expires, the folder, sub-folder, file, sub-level file, or shortcut can be permanently deleted.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device), further in view of Penangwala (teaching synchronization of shared folders and files), and arrived at a machine that deletes local files after a certain time period. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of saving upload time and storage (see Penangwala, Paragraph [0103]). In addition, the references (Meisels, Sprigg, and Penangwala) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 14, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 13. Meisels further teaches:
monitoring respective operation times of the local files in the different storage areas; determining one or more operation times that fall within a preset time period in the monitored operation times; and determining one or more local files corresponding to the one or more operation times that fall within the preset time period as the monitored local files in the different storage areas (see Meisels, Paragraphs [0038]-[0039], “a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like).”).

Regarding claim 15, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 14. Meisels further teaches:
wherein the respective operation times comprises at least one of respective times of browsing, respective times of update, respective times of download, and respective times of creation of the local files (see Meisels, Paragraph [0030], “The obtained list of files may be filtered based on various criteria (e.g. show the last X number of files from each of these different applications, show the files accessed within a predetermined time period, and the like).”).

Regarding claim 16, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 13. Meisels further teaches:
wherein monitoring the local files in the different storage areas comprises monitoring local files of one or more designated types in the different storage areas (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 17, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 13. Meisels further teaches:
wherein the preset storage area is independent of the respective storage areas corresponding to the different applications (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 19, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 18. Meisels further teaches:
presenting file identifiers of the one or more local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 20, Meisels in view of Sprigg, further in view of Penangwala teaches all the limitations of claim 19. Meisels further teaches:
determining operation times of the one or more local files; determining respective time differences between the operation times and a current time; ordering the file identifiers of the one or more local files according to an ascending order of the time differences; and presenting the ordered file identifiers (see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).

Response to Arguments
Applicant’s Arguments, filed April 13th, 2022, have been fully considered, but are not persuasive.

Applicant argues on pages 12-14 of Applicant's Remarks that the cited references fail to teach “monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal,” and “accessing the one or more local files corresponding to the one or more file paths in one or more different storage areas corresponding to one or more different applications without accessing the one or more different applications.” The Examiner respectfully disagrees.

Meisels discloses in paragraph [0020], how a most recently used list works, in which a user can attach a file for an electronic message from the most recently used list. Accordingly, Meisels discloses in paragraph [0038], and Figure 4, a most recently used list, in which some of files are located locally to the computing device and some files are not located locally. Therefore, local files that correspond to different applications can be monitored in different areas.
However, Meisels doesn’t explicitly teach “wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications.” Sprigg discloses in paragraph [0022], limiting access to areas of storage for the application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprigg into Meisels for the purposes of limiting an application’s access to storage (see Sprigg, Paragraph [0009]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161